Title: To James Madison from John Rhea, 23 April 1818
From: Rhea, John
To: Madison, James


Dear Sir,
Washington 23d april 1818
I received Your letter of the sixth instant, and would have written sooner but expected that I might have the pleasure of Visiting You on my way to Tennessee. To know that Mrs Madison and Yourself retain good health affords to me great satisfaction and I hope it will be continued to You. Not being heretofore in the habit of leaving this city immediately at the adjournment of Congress, as usual I have continued here, having also some business to do for some of my fellow citizens who sent me here. I am gratefull to You for Your kind invitation—but having to travel in the Stage I fear that I cannot stop this time. To Your Lady and Yourself I wish the highest happiness that friendship can desire for You—inclosed herewith is a copy of my circular letter—it contains little if any thing new to You—with the most Sincere regard and Esteem Your obt sert
John Rhea
